J-A14032-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

PATRICK NOONE,                                   IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellant

                       v.

AKSHAR LACKAWANNA STATION
HOSPITALITY, L.P. AND NEXUS
HOSPITALITY MANAGEMENT, LLC.,

                            Appellees                No. 2084 MDA 2015


                Appeal from the Order Entered October 29, 2015
              in the Court of Common Pleas of Lackawanna County
                         Civil Division at No.: 2013-458


BEFORE: BOWES, J., OTT, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                            FILED AUGUST 19, 2016


        Appellant, Patrick Noone, appeals from the grant of summary

judgment to Appellees in this premises liability case. 1   We affirm on the

basis of the trial court opinion.

        There is no substantial dispute about the facts of this case.   In its

opinion in support of the order granting summary judgment, the trial court

fully and correctly sets forth the relevant facts and procedural history. (See


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
   Although dated October 27, the trial court memorandum and order were
filed and docketed on October 29, 2015. We have amended the caption
accordingly.
J-A14032-16


Trial Court Opinion, 10/29/15, at 1-6).     Therefore, we have no reason to

restate them at length here.

      For the convenience of the reader, viewing the evidence in the light

most favorable to Appellant as the non-moving party, we note briefly that on

April 23, 2011 Appellant and his companions began a social evening around

10:30 p.m., in the Traxx Bar and Grille at the Radisson Station Hotel in

Scranton, owned and managed by Appellees.

      However, after several fights broke out, management notified the

police, told its patrons to leave, and closed the bar early, around midnight.

Appellant and his associates walked to another bar, the Backyard Alehouse,

about two blocks away.      They left their car at the Radisson parking lot.

Signage posted in the lot read “Parking while at the Radisson Hotel.         All

others will be towed at vehicle owner’s expense” and “Guest Parking,

Unauthorized Vehicles Towed Away.” (Id. at 2).

      The Backyard Alehouse closed at two in the morning. When Appellant

and his companions returned to the Radisson parking lot about 2:30 a.m.

another fight broke out in the lot.     Someone (never identified) attacked

Appellant from behind, apparently unprovoked.       Appellant suffered a triple

fracture of the cheek bone, over one hundred stitches, scarring, jaw clicking,

headaches, and related injuries.    Appellant brought suit against Appellees,

essentially alleging negligent maintenance of security in the parking lot.




                                     -2-
J-A14032-16


      The trial court granted summary judgment in favor of Appellees.       It

reasoned that by keeping the car in Appellees’ lot hours after they were told

to leave, and did leave, Appellant (and his group) ceased being Appellees’

business invitees.    Further, lacking continued permission to be on the

premises, sometime between midnight and 2:30 a.m. Appellant became a

trespasser. The court concluded that because Appellant was a trespasser,

Appellees’ only duty was to avoid willful misconduct or wanton negligence.

(See Trial Ct. Op., at 8, 10).

      Appellant challenges the grant of summary judgment and raises two

subsidiary questions on appeal:

           Whether the trial court erred in granting the Appellees’
      motion for summary judgment?

               (1) Whether the trial court erred by concluding that
         the Appellant was a trespasser versus business invitee?

              (2) Whether there exists [sic] genuine issues of
         material fact as to the Appellees’ negligence for a jury to
         determine?

(Appellant’s Brief, at 4) (unnecessary capitalization omitted).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the trial court we conclude

that there is no merit to the issues Appellant has raised on appeal. The trial

court opinion properly disposes of the questions presented. (See Trial Ct.

Op., at 1, 5-10) (concluding: (1) after Appellees closed the bar, directing

their patrons to leave, and Appellant and his companions left the premises to


                                     -3-
J-A14032-16


go to another bar, he ceased to be a business invitee of Appellees; (2)

Appellant (and his companions) left the car in the Radisson parking lot

purely out of personal convenience rather than to re-patronize Appellees’

bar; (3) by not removing the car after leaving Appellees’ premises, Appellant

became a trespasser; (4) Appellant failed to adduce evidence sufficient to

support a finding that he remained a business invitee of Appellees; (5)

Appellees had no duty to Appellant, as a trespasser, other than to avoid

wanton or willful negligence or misconduct.

      Further, the trial court noted that even though generally “the

determination of whether an individual is an invitee, a licensee, or trespasser

is a question for the jury,” where the evidence is insufficient to support an

issue, it may be appropriate for the court to remove that issue from the jury.

(Id. at 6-7) (citations omitted).

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/19/2016




                                     -4-
Circulated 08/01/2016 04:46 PM